Citation Nr: 9919137	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  95-20 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post traumatic degenerative arthritis of the cervical spine.


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from December 
1951 to November 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision granted service 
connection for post traumatic degenerative arthritis of the 
cervical spine and assigned a 10 percent rating, effective in 
October 1988. 

The Board notes that it has recharacterized the issue of 
entitlement to a compensable rating for the disability at 
issue in order to comply with the recent opinion by the 
United States Court of Appeals for Veterans Affairs (Court), 
in Fenderson v. West, 12 Vet. App. 119 (1999).  In that case, 
the Court held, in pertinent part, that the RO had never 
properly provided the appellant with a statement of the case 
(SOC) concerning an issue, as the document addressing that 
issue "mistakenly treated the right-testicle claim as one for 
an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Id. at 588, emphasis in the original.  The Court then 
indicated that "this distinction is not without importance in 
terms of VA adjudicative actions," and remanded the matter 
for issuance of a SOC.  Id.

As in Fenderson, the RO in this case has also identified the 
issue on appeal as a claim for an increased disability rating 
for the appellant's service-connected disability, rather than 
as a disagreement with the original rating award for this 
disorder.  However, the RO issued an SOC providing the 
appellant with the appropriate applicable law and regulations 
and an adequate discussion of the basis for the RO's 
assignment of the initial disability evaluation for this 
condition.  In addition, the appellant's pleadings herein 
clearly indicate that he is aware that his appeal involves 
the RO's assignment of an initial disability evaluation.  
Consequently, the Board sees no prejudice to the appellant in 
recharacterizing the issue on appeal to properly reflect the 
appellant's disagreement with the initial disability 
evaluations assigned.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The Board notes that while the veteran had been represented 
by a private attorney prior to certification of the appeal to 
the Board, such representation has been withdrawn and the 
veteran has pursued this appeal without the assistance of a 
representative.  See 38 C.F.R. § 20.608(a) (1998).  While the 
veteran is free to proceed in this manner, the Board simply 
reminds him that assistance, and representation, is available 
from any number of accredited veterans' service organizations 
and his state's veterans' department.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected post traumatic 
degenerative arthritis of the cervical spine is manifested by 
limitation of motion with complaints of pain and discomfort; 
but without significant evidence of neurological involvement.

3.  The veteran's service-connected cervical spine disability 
does not result in more than moderate disability.

CONCLUSION OF LAW

The criteria for an initial 20 percent rating, and not in 
excess thereof, for post traumatic degenerative arthritis of 
the cervical spine, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. Part 4, including § 4.7 and Diagnostic 
Codes 5010, 5090 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  His assertion that his post 
traumatic degenerative arthritis of the cervical spine is 
more severe than currently evaluated is plausible.  When a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995).  All relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule), which are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part or system or psyche in self 
support of the individual.  38 C.F.R. § 4.10 (1998).  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1998), Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

Factual Background

In August 1955, the veteran sustained a head injury in 
service when, while working in the motor pool, the hood of a 
motor vehicle fell on his head.  X-ray examination at the 
time revealed bifurcation of the 4th and 5th dorsal process.  
The discharge examination did not reveal any abnormalities of 
the head or neck.

The veteran filed a claim for service connection for head and 
neck injury in October 1984.  In 1986, he complained of pain 
on the left side of the neck and degenerative disc disease 
was diagnosed.  His complaints of pain increased.  In January 
1988, X-ray examination showed moderately severe degenerative 
changes of the cervical spine with narrowing of disc spaces 
at C3-4, C5-6 and C6-7.  In September 1988, his neck was X-
rayed again and degenerative disc disease was diagnosed.  

In August 1990, The veteran was examined by a private 
orthopedic surgeon, Dr. T. Moses.  After reviewing X-rays 
taken "several years ago," Dr. Moses rendered a diagnosis 
of post traumatic degenerative arthritis, moderate to severe 
in nature, and related this diagnosis to his injury in 
service.

The veteran was provided a VA neck compensation and pension 
examination in July 1994.  He gave a history of gradually 
decreasing range of movement in the neck over the past 8 to 
10 years.  He also described headaches, relieved somewhat by 
medication.  On examination, range of movement testing showed 
restricted cervical mobility.  Backward extension was 35 
degrees, forward flexion to 30 degrees, lateral tilt to 20 
degrees bilaterally and rotation of 30 degrees bilaterally.  
No deformity was noted but the examiner noted that there was 
perhaps mild weakness within the restricted range of movement 
due to disuse.  The diagnosis was blunt trauma injury, 
cervical spine and occiput, with decreased range of mobility 
primarily due to degenerative joint disease.  X-ray 
examination showed degenerative changes at C5-6 and post 
traumatic or post surgical disc space narrowing at C3-4.  He 
was granted service connection for post traumatic 
degenerative arthritis of the cervical spine in a November 
1994 rating decision.

VA outpatient treatment records show numerous complaints of 
pain in the neck as early as July 1986.  A June 1988 records 
shows a complaint of increasing neck discomfort for the past 
2 years.  X-ray examination in August 1993 showed 
degenerative bone and joint disease manifest as spurs 
projecting from the adjacent articular surfaces of C5, 6, and 
7 with protrusion of spurs into the intervertebral foramina 
between C5 and C6 and between C6 and C7 on both sides but 
without obligate nerve root pressure.  The impression 
included osteoarthritis of the cervical spine and fusion of 
the body of C3 and C4.  He complained of pain on range of 
motion in November 1993 and again in February 1995 when he 
also complained of occasional intermittent numbness and 
tingling of the right hand.  In August 1995, he continued to 
complain of worsening pain and occasional numbness in his 
right arm and fingers.  X-ray examination showed degenerative 
bone and joint disease of the cervical spine, upper cervical 
minimal dextroscoliosis and fusion of bodies C3-4.  In 
November 1995, progress notes show that the veteran requested 
a neurology consultation to evaluate continued complaints of 
chronic cervical pain although he denied paresthesia in his 
hands and arms.  

In April 1996, the veteran was examined at the VA 
neurosurgery clinic for his complaints of headaches.  The 
report noted chronic headaches and occasional C6 
radiculopathy on the right with degenerative changes.  The 
examination was otherwise noted as normal and he was referred 
for physical therapy.  MRI examination in August 1996 showed 
virtual obliteration of the C3-4 disc, loss of disc height at 
C5-6, annular disc bulges and minor central stenosis present 
at both levels.  

In September 1998, the veteran was provided a VA compensation 
and pension spine examination.  The examiner noted the 
following relevant history:

[The veteran] has had cervical spine 
problems for several years . . . has had 
known degenerative changes in the 
cervical spine.  He has fusion of a 
couple of vertebrae. . . .  He had never 
apparently had any significant 
radiculopathy, only pain in the cervical 
spine area.  He continues to have pain in 
the back of the neck, a little more so on 
the right. . . .  [He] has headaches that 
originate from there.

Currently he was taking two Tylenol, three times a day for 
the pain.  Range of motion in the neck showed about 30 
degrees rotation right, 40 degrees left, with definite pain 
at either end point, and very decided end point.  Flexion was 
to 50 degrees, and extension to 12 degrees, with less pain 
than with rotation.  He was tender over the lower to mid-
cervical spine on the right.  He seemed to have good use of 
both arms, and there was no sign of any real limitation 
except for Dupuytren's contracture.  Reflexes were only trace 
in the upper extremities, except for the left triceps, which 
seemed to be about a 1+.  The impression was arthritis of the 
cervical spine with some decrease in range of motion, chronic 
pain, with recurrent headaches.  

Analysis

Arthritis, due to trauma, and substantiated by X-ray findings 
is rated under the diagnostic code for degenerative 
arthritis, Diagnostic Code 5003, on the basis of limitation 
of motion of the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5003.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is assigned for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998).

Limitation of motion of the cervical spine is rated under 
Diagnostic Code 5290.  A slight limitation of motion warrants 
a 10 percent disability rating.  A moderate limitation of 
motion warrants a 20 percent rating.  A severe limitation of 
motion of the cervical spine warrants a 30 percent disability 
rating.  The 30 percent rating is the highest rating 
assignable under this diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (1998).

The VA's Physician's Guide for Disability Evaluation 
Examinations (rescinded), provides that normal range of 
motion of the cervical spine is forward flexion to 30 
degrees, backward extension to 30 degrees, lateral flexion to 
40 degrees and rotation to 55 degrees.  Since Diagnostic Code 
5290 provides for three levels of disability based upon 
limitation of motion in the four planes of movement of the 
cervical lumbar spine, designated as slight, moderate or 
severe, we can infer that the levels of disability based upon 
limitation of motion correspond generally to ranges of 
degrees in each of the planes of movement.  Accordingly, a 
slight disability would be measured as a loss of motion up to 
approximately 33 percent of the normal range of motion; a 
moderate disability would be measured as a loss of motion 
between 33 and 66 percent of normal range of motion; and, a 
severe disability would be measured as a loss of motion 
greater than 66 percent of normal range of motion.

The veteran's post traumatic degenerative arthritis of the 
cervical spine has been evaluated as 10 percent disabling 
under Diagnostic Code 5010-5290 based on X-ray evidence of 
arthritis with limitation of motion.  In this case the 
veteran's ranges of motion, from his July 1994 and September 
1998 VA examinations show flexion at no less than 30 degrees, 
which is slight, and extension , lateral flexion and rotation 
at no less than 12, 20, and 30 degrees respectively, which 
all fall within the middle third range of motion as noted 
above.  Because three of his four ranges of cervical motion 
show moderate limitation of motion, the Board feels that the 
veteran's limitation of motion most nearly approximates a 
moderate limitation of motion.  Because this decision results 
in an award of a higher evaluation, the veteran is not 
prejudiced by the Board's consideration of his disability 
through use of the rescinded VA's Physician's Guide for 
Disability Evaluation Examinations.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  However, in determining that the 
veteran is not entitled to the maximum evaluation for his 
limitation of motion of the cervical spine, the Board relies 
exclusively on the opinions of medical examiners contained in 
the claims file.  In the July 1994 VA examination, the 
examiner described his movement as "restricted" and 
"decreased."  In the September 1998 VA examination, the 
examiner noted "some decrease in range of motion" (italics 
added).  While these terms are not overly descriptive, the 
Board finds that these do not approximate a "severe" 
limitation of motion.  As such, the preponderance of the 
evidence of record, at any time since the veteran's initial 
grant of service connection, is against a disability rating 
in excess of 20 percent for the veteran's service-connected 
post traumatic degenerative arthritis of the cervical spine.  
See Fenderson v. West, 12 Vet. App. 119 (1999) (at the time 
of an initial rating, separate, or staged, ratings can be 
assigned for separate periods of time based on the facts 
found).  Thus, an increased rating of 20 percent, and not in 
excess thereof, is granted for the veteran service connected 
post traumatic degenerative arthritis of the cervical spine.

A higher evaluation is also possible under Diagnostic Code 
5293 for intervertebral disc syndrome; however, while the 
veteran has complained of occasional numbness and tingling in 
his right hand, and was assessed with occasional C6 
radiculopathy on the right in an April 1996 neurosurgery 
clinic evaluation, he has not shown significant symptoms of 
neuropathy.  In requesting the neurology consultation, he 
denied any symptoms of paresthesia, and in his most recent VA 
examination in September 1998, the examiner specifically 
noted that the veteran "never had any significant 
radiculopathy."  As such, the veteran's neurological 
symptoms are not even "mild," as contemplated under 
Diagnostic Code 5293, the minimal requirement for a 
compensable evaluation.  Other diagnostic codes provide for 
higher evaluations for residuals of fractured vertebra, or 
ankylosis of the spine; however, the veteran has shown non of 
the criteria which would permit a higher evaluation under 
these diagnostic codes.  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Codes 5285 through 5295.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1998) were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated.  Therefore, 
the Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (1998), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part. 38 C.F.R. § 4.40 
(1998).

VA regulation § 4.40 describes functional loss and indicates 
that :

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.

38 C.F.R. § 4.40 (1998).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1998).  
Specifically, § 4.45 states that :

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: 
	(a)	Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.). 
	(b)	More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.). 
	(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
	(d)	Excess fatigability. 
	(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
	(f)	Pain on movement, swelling, deformity or atrophy of 
disuse. Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations. For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvement of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.

38 C.F.R. § 4.45 (1998).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 202 Vet. App. 202, 206-07 
(1995).

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight- bearing and, if possible, 
with the range of the opposite undamaged joint.

38 C.F.R. § 4.59 (1998).

The appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 20 percent evaluation for his service-connected post 
traumatic degenerative arthritis of the cervical spine.  
Examinations of the veteran's disability, at all times from 
the date of his grant of service connection, reveal that he 
has moderate limitation of motion of the 
cervical spine along with X-ray evidence of arthritis.  As 
stated above, painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59 (1998).  
This has been accomplished in the present case as the veteran 
is assigned a 20 percent disability rating for his service-
connected post traumatic degenerative arthritis of the 
cervical spine.  Moreover, the medical evidence from the most 
recent VA examination in September 1998 noted pain only at 
the end points of rotation, and less pain than this on 
flexion and extension.  Finally, the Board notes that 
although the Board is required to consider the effect of pain 
when making a rating determination, which has been done in 
this case, it is important to emphasize that the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).


ORDER

An initial rating of 20 percent, and not in excess thereof, 
is granted for post traumatic degenerative arthritis of the 
cervical spine, subject to the law and regulations governing 
the payment of monetary awards.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

